NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-7270

                              STEVEN P. FERNANDEZ,

                                                             Claimant-Appellant,

                                           v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


      Darla J. Lilley, of Hughes Springs, Texas, for claimant-appellant.

       Hillary A. Stern, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent-
appellee. With her on the brief were Gregory G. Katsas, Assistant Attorney General,
Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel
were David J. Barrans, Deputy Assistant General Counsel, and Y. Ken Lee, Attorney,
Office of the General Counsel, United States Department of Veterans Affairs, of
Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                     NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                     2007-7270


                             STEVEN P. FERNANDEZ,

                                                           Claimant-Appellant,

                                          v.


                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


      Appeal from the United States Court of Appeals for Veterans Claims in 05-3279,
      Judge Alan G. Lance, Sr.

                          ____________________________

                           DECIDED: November 18, 2008
                          ____________________________


Before NEWMAN, PLAGER, and SCHALL, Circuit Judges.

SCHALL, Circuit Judge.

                                     DECISION

      Steven P. Fernandez appeals the decision of the United States Court of Appeals

for Veterans Claims (“Veterans Court”) which affirmed the Board of Veterans’ Appeals

(“Board”) decision denying his motion for revision of a January 1986 Board decision on

account of clear and unmistakable error (“CUE”). See Fernandez v. Nicholson, No. 05-

3279, 2007 WL 1467215, at *1 (Ct. Vet. App. May 18, 2007). We affirm.
                                      DISCUSSION

                                            I.

       Mr. Fernandez is a veteran who served in the U.S. Navy from November 1972 to

May 1974.    Fernandez, 2007 WL 1467215, at *1.          In 1984, Mr. Fernandez sought

service connection for a back condition which allegedly developed from carrying heavy

sheets of plywood. Id. The Board denied his claim in a January 1986 decision after

reviewing, inter alia, the following evidence: (1) Mr. Fernandez’s complaint of low back

pain after a surfing incident in March 1974; (2) an in-service examination in March 1974

revealing moderate limitation of range of motion and resulting in a diagnosis of acute

back strain; (3) a separation examination in May 1974 characterizing as normal Mr.

Fernandez’s spine and other musculoskeletal areas; (4) a statement by one of Mr.

Fernandez’s shipmates that Mr. Fernandez suffered a back injury during a shipboard

construction project; and (5) a private medical opinion from Dr. Robert Badke which

linked Mr. Fernandez’s in-service injury to his current low back disorder. Id.

       In November 2003, Mr. Fernandez filed a motion for revision on the basis of

CUE. Id. Mr. Fernandez argued that CUE was present in the 1986 Board decision

because the Board had failed to apply 38 C.F.R. § 3.303(d) (1985).               Id.   Section

3.303(d) permits direct service connection even where presumptive or chronicity

elements set forth in that regulation are not met. 33 C.F.R. § 3.303(d) (2008). The

Board denied the motion in April 2004, and Mr. Fernandez appealed. Fernandez, 2007

WL 1467215, at *1. The Veterans Court vacated the April 2004 Board decision and

remanded to the Board so that the Board could consider whether the January 1986

Board decision adequately considered § 3.303(d).          Id.   On remand, the Board




2007-7270                                   2
determined that there was no CUE in the 1986 Board decision because its reference to

§ 3.303 generally supported a finding that the Board had adequately considered

§ 3.303(d). Id. Mr. Fernandez then appealed again to the Veterans Court. Id. This

time, the court held that Mr. Fernandez had failed to show that the 1986 Board decision

“undebatably failed to apply § 3.303(d)” or that “any analysis under § 3.303(d) would

have manifestly changed the outcome of the January 1986 Board decision.” Id. at *3.

                                             II.

       Pursuant to 38 U.S.C. § 7292(c), we have exclusive, but limited jurisdiction to

review decisions of the Veterans Court. Boggs v. Peake, 520 F.3d 1330, 1333 (Fed.

Cir. 2008). We specifically possess “exclusive jurisdiction to review and decide any

challenge to the validity of any statute or regulation or any interpretation thereof . . . and

to interpret constitutional and statutory provisions, to the extent presented and

necessary to a decision.” 38 U.S.C. § 7292(c) (2006). Also within our jurisdiction is

review of decisions of the Veterans Court on issues of law. Jordan v. Nicholson, 401

F.3d 1296, 1297 (Fed. Cir. 2005). However, unless a constitutional issue is present, we

may not review challenges to factual determinations or to law or regulation as applied to

the facts of a particular case. 38 U.S.C. § 7292(d)(2) (2006).

       In considering any issues of law properly raised by Mr. Fernandez’s appeal, we

review de novo the decision of the Veterans Court. Boggs, 520 F.3d at 1334. We set

aside the Veterans Court’s conclusions on an issue of law if they are found to be “(a)

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (b)

contrary to constitutional right, power, privilege, or immunity; (c) in excess of statutory




2007-7270                                     3
jurisdiction, authority, or limitations, or in violation of a statutory right; or (d) without

observance of procedure required by law.” 38 U.S.C. § 7292(d)(1) (2006).

       “A decision by the Board is subject to revision on the grounds of clear and

unmistakable error.” 38 U.S.C. § 7111 (2006). According to our precedent and that of

the Veterans Court, “in order to constitute CUE, the alleged error must have been

outcome determinative; second, the error must have been based upon the evidence of

record at the time of the original decision.” Cook v. Principi, 318 F.3d 1334, 1344 (Fed.

Cir. 2002) (en banc) (citations omitted). “Review for clear and unmistakable error in a

prior Board decision must be based on the record and the law that existed when that

decision was made.” 38 C.F.R. § 20.1403(b)(1) (2008).

       On appeal, Mr. Fernandez raises two contentions.          First, he argues that the

Board committed CUE in 1986 by failing to apply 38 C.F.R. § 3.303(d). Mr. Fernandez

notes that the 1986 Board decision does not mention subsection (d) specifically. He

avers that the evidence before the Board supported service connection for his back

condition and that the Board’s failure to apply § 3.303(d) led the Board to find no nexus

between his in-service back injury and chronic low back disorder. Second, he contends

that the Board also committed CUE when the Board dismissed the sole medical nexus

opinion in the record and adopted its own unsubstantiated medical conclusion instead.

He argues that the Board ignored the evidence of service connection in the record and

impermissibly relied on its own medical expertise.

                                                 III.

       We see no error in the decision of the Veterans Court in this case. First, we note

that nowhere does the 1986 Board decision indicate that the Board did not apply




2007-7270                                    4
§ 3.303(d). To the contrary, the Board cited to § 3.303(b) in the law section of its

decision and generally in its conclusion of law. See In re Fernandez, No. 85-31 127

(Bd. Vet. App. Jan. 22, 1986). The absence of a citation specifically to subsection (d) of

§ 3.303 in its 1986 decision does not constitute CUE where, as here, the Board cited to

§ 3.303 and reviewed all the evidence of record.

      Mr. Fernandez’s second argument on appeal—that it was CUE for the Board to

rely on its own medical expertise—is also without merit. While it is not entirely clear

from the record that the Board in 1986 relied on its own medical expertise, see id., we

will assume it did so. It was not CUE in 1986 for the Board, which had a physician on it,

to rely on its own medical expertise. The Board was not required to base its decision on

independent medical evidence until the Veterans Court rendered its 1991 decision in

Colvin v. Derwinski, 1 Vet. App. 171 (Ct. Vet. App. 1991), overruled on other grounds by

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). CUE “does not include the otherwise

correct application of a statute or regulation where, subsequent to the Board decision

challenged, there has been a change in the interpretation of the statute or regulation.”

38 C.F.R. § 20.1403(e) (2008). Prior to 1991, the Board routinely relied upon its own

medical expertise. See Bowyer v. Brown, 7 Vet. App. 549, 552 (Ct. Vet. App. 1995)

(“The [Board’s] use of its own medical judgment provided by the medical member of the

panel was common practice prior to the Colvin decision.”). Mr. Fernandez has failed to

demonstrate that the Board committed CUE in applying its own medical expertise.

      For the foregoing reasons, we affirm the decision of the Veterans Court.

      No costs.




2007-7270                                   5